ON MOTION FOR REHEARING
MASSEY, Chief Justice.
Appellant’s motion for rehearing is overruled.
Therein appellant states that if this Court is holding that the only remedy would be by suit to recover back any sum erroneously or improperly exacted of appellant we should have dismissed the appeal without prejudice to the filing and prosecution of such an action. In disposing of the case presented to us it is not necessary to make any holding relative to what remedy, if any, would be proper to be pursued. It would, however, be unfair to so dispose of the appeal that appellant might be foreclosed from seeking by another action the relief to which it believes itself entitled.
Our dismissal of the appeal is without prejudice to the filing and prosecution of further action by the appellant Texas Employers’ Insurance Association.